DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 12, and 17, these claims recite “said removed purchasable products being said purchasable product being said purchasable product associated with said missing RFID tag.” There is insufficient antecedent basis for this limitation in the claim. It is unclear how there are multiple “said removed purchasable products” instead of the singular removed purchasable product recited previously. Further it is unclear what is meant by “said purchasable product associated with said missing RFID tag.” There is insufficient antecedent basis for this limitation in the claim. Is this the same as the removed purchasable product? For at least these reasons, this limitation is vague and indefinite. Claims 2-11 and 13-16 are rejected for inheriting the deficiencies noted in claims 1 and 12.
Regarding Claim 6, it is unclear what is meant by “immediately” in front of said nook. The term "immediately" in claim 6 is a relative term which renders the claim indefinite.  The term "immediately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is meant by “immediately” in terms of what appears to be distance/location.

Regarding Claim 10, this claim recites “one or more additional RFID readers.” It is unclear whether there is a difference between a RFID reader and RFID scanner(s). They appear to be used interchangeably throughout the claims. In light of paragraphs [0051] and [0058] of the Specification, Examiner is interpreting an RFID reader and RFID scanner to be the same.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because it is directed to signals per se.
Under the broadest reasonable interpretation, Claim 17 is directed to signals per se.
Regarding claim17, one of ordinary skill in this art may interpret such claims as signals. To support the Examiner’s position that these particular machine readable medium claims may be signals, the Examiner first notes that “computer readable medium” is not lexicographically defined in the original specification.  Second, under the broadest reasonable interpretation of “machine readable 
Moreover, because signal claims are not in any statutory category, Applicants’ medium claims (i.e. Claim 17) are considered non-statutory subject matter.  In re Nuijten, 500 F3d 1346, 84 USPQ2d 1485 (Fed. Cir. 2007).
To overcome this particular 35 U.S.C. §101 rejection and assuming such an amendment has support under 35 U.S.C. § 112 1st paragraph, the Examiner recommends (by way of example only) Applicants amend claim 17 and include “non-transitory” so the scope of the claim is directed to a ‘non-transitory machine readable medium.’  As always, if Applicants have any questions on this matter, Applicant is encouraged to contact the Examiner at the telephone number listed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Danilewitz (US 2015/0278755).

Regarding Claims 1 and 12, Danilewitz discloses A smart Box System comprising (See at least Abstract) (and method  - see at least paragraph [0007]): a smart box capable of housing a plurality of purchasable products, each purchasable product of said plurality of purchasable produces comprising a radio- frequency identification (RFID) tag (See at least Fig. 1, paragraph [0017], [0023], [0025]); one or more RFID readers capable of reading said RFID tags (See at least Fig. 1, paragraph [0017], [0023], [0025]); and a smart box control system comprising; a smart box memory comprising a smart box application; and a smart box processor that according to instructions from said smart box application (See at least Fig. 1, paragraph [0017], [0023], [0025]);
scans all said RF ID tags within said smart box during a first scan using said one or more RFID readers; (See at least Fig. 5, paragraph [0020], [0025], [0039], [0064] disclosing scanning rfid tags using an rfid tag reader in a cabinet)
records a first record in said smart box memory of all said RFID tags sensed during said first scan; (See at least paragraph [0023] disclosing memory, [0025], [0039], [0050], [0064] disclosing recording scanned product inventory data from sensed rfid tags on products)
scans all said RFID tags within said smart box during a second scan using said one more RFID readers, said second scan after said first scan; (See at least paragraph [0025] disclosing periodic scans, [0027], [0039], [0055], [0065], [0067] disclosing subsequent scans at periodic intervals to check for missing/removed/added products)
records a second record in said smart box memory of all said RFID tags sensed during said second scan; (Se at least paragraph [0023] disclosing memory, [0025], [0039], [0045], [0050], [0064], [0065], [0067] disclosing recording scanned product inventory at each scan)
determines a removed purchasable product by determining a missing RFID tag, said missing RFID tag being said RFID tag recorded in said first record but not in said second record, said removed purchasable products being said purchasable product being said purchasable product associated with said missing RFID tag; and (See at least paragraph [0025] & [0027] disclosing determine product has been removed or is missing based on rfid tag and waiting period of time, [0039], [0041]-[0042] disclosing invoice, [0045], [0052]-[0053] disclosing waiting period of time after detecting removal, [0054] sending invoice after wait period, [0055], [0057], [0059] disclosing autobill for product, [0065]-[0066])
directs said removed purchasable product to be billed to a user account associated with a predetermined buyer if said missing RFID tag is not sensed by any of said one or more RFID readers in any subsequent scans for a predetermined period of time after said second scan. (See at least paragraph [0025] & [0027] disclosing determine product has been removed or is missing based on rfid tag and waiting period of time, [0039], [0041]-[0042] disclosing invoice, [0045], [0052]-[0053] disclosing waiting period of time after detecting removal, [0054] sending invoice after wait period, [0055], [0057], [0059] disclosing autobill for product, [0065]-[0066])

Regarding Claim 13, Danilewitz discloses al of the limitations of claim 12. Additionally, Danilewitz discloses wherein said first scan, said second scan, and said subsequent scans occur at regular intervals (See at least paragraph [0025]-[0027] disclosing periodic scanning, [0055], [0065]).

Regarding Claim 14, Danilewitz discloses all of the limitations of claim 1. Additionally, Danilewitz discloses wherein said second scan occurs after a second predetermined period of time after said first scan. (See at least paragraph [0025]-[0027] disclosing periodic scanning, [0055], [0065]).

Regarding Claim 15, Danilewitz discloses all of the limitations of claim 1. Additionally, Danilewitz discloses wherein said first predetermined period of time is one hour or more (See at least paragraph [0053] & [0066] disclosing time period of 24, 48, or 72 hours).

Regarding Claim 16, Danilewitz discloses all of the limitations of claim 1. Additionally, Danilewitz discloses wherein said first predetermined period of time is two hours or more (See at least paragraph [0053] & [0066] disclosing time period of 24, 48, or 72 hours).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danilewitz (US 2015/0278755) in view of Van Alstyne (US 2006/0290471).
Regarding Claim 2, Danilewitz discloses all of the limitations of claim 1. However, Danilewitz does not expressly provide for one or more shelving units within said smart box, each of said shelving units comprising one or more shelves. 
Van Alstyne discloses one or more shelving units within said smart box, each of said shelving units comprising one or more shelves (See at least paragraph [0007], [0034]-[0036] disclosing configuration of housing including various shelves, panels, compartments, that are all customizable/removable within the cabinet/housing, [0038], [0042] disclosing one or more RFID transceivers may be installed anywhere, [0053]-[0054], Fig. 1 & 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart box system of Danilewitz with the specific configuration within, as taught by Van Alstyne, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including providing accurate inventory accounts for a variety of different types of containers that may be fully customizable. See Van Alstyne: paragraph [0006], [0009], [0034].

Regarding Claim 3, Danilewitz and Van Alstyne teach or suggest all of the limitations of claim 2. Additionally, Van Alstyne discloses wherein a subset of said one or more shelves comprises a single nook (See at least paragraph [0007], [0034]-[0036] disclosing configuration of housing including various shelves, panels, compartments, that are all customizable/removable within the cabinet/housing (e.g., nook(s)), [0038], [0042] disclosing one or more RFID transceivers may be installed anywhere, [0053]-[0054], Fig. 1 & 3A).

Regarding Claim 4, Danilewitz and Van Alstyne teach or suggest all of the limitations of claim 3. Additionally, Van Alstyne discloses wherein said nook comprises one RFID scanner of said plurality of RFID scanners (See at least paragraph [0007], [0034]-[0036] disclosing configuration of housing including various shelves, panels, compartments, that are all customizable/removable within the cabinet/housing, [0038], [0042] disclosing one or more RFID transceivers may be installed anywhere including compartment/nook, [0053]-[0054], Fig. 1 & 3A).

Regarding Claim 5, Danilewitz and Van Alstyne teach or suggest all of the limitations of claim 4. Additionally, Van Alstyne discloses wherein said one RFID scanner is mounted at least partially within said nook to one of said one or more shelving units (See at least paragraph [0007], [0034]-[0036] disclosing configuration of housing including various shelves, panels, compartments, that are all customizable/removable within the cabinet/housing, [0038], [0042] disclosing one or more RFID transceivers may be installed anywhere, [0053]-[0054], Fig. 1 & 3A).

Regarding Claim 6, Danilewitz and Van Alstyne teach or suggest all of the limitations of claim 4. Additionally, Van Alstyne discloses wherein said one RFID scanner is mounted to a wall of said smart box and immediately in front of said nook (See at least paragraph [0007], [0034]-[0036] disclosing configuration of housing including various shelves, panels, compartments, that are all customizable/removable within the cabinet/housing, [0038], [0042] disclosing one or more RFID transceivers may be installed anywhere (e.g., wall), [0053]-[0054], Fig. 1 & 3A).

Regarding Claim 7, Danilewitz and Van Alstyne teach or suggest all of the limitations of claim 3. Additionally, Van Alstyne discloses wherein said nook comprises two or more RFID scanners of said plurality of RFID scanners (See at least paragraph [0007], [0034]-[0036] disclosing configuration of 

Regarding Claim 8, Danilewitz and Van Alstyne teach or suggest all of the limitations of claim 2. Additionally, Van Alstyne discloses wherein a subset of said one or more shelves comprises a plurality of nooks (See at least paragraph [0007], [0034]-[0036] disclosing configuration of housing including various shelves, panels, compartments, that are all customizable/removable within the cabinet/housing, [0038], [0042] disclosing one or more RFID transceivers may be installed anywhere, [0053]-[0054], Fig. 1 & 3A).

Regarding Claim 9, Danilewitz and Van Alstyne teach or suggest all of the limitations of claim 8. Additionally, Van Alstyne discloses wherein each nook of said plurality of nooks comprises one RFID scanner of said plurality of RFID scanners (See at least paragraph [0007], [0038], [0042] disclosing one or more RFID transceivers may be installed anywhere (e.g., in any/each compartment), [0053]-[0054], Fig. 1 & 3A).

Regarding Claim 10, Danilewitz and Van Alstyne teach or suggest all of the limitations of claim 8. Additionally, Van Alstyne discloses wherein said smart box comprises one or more additional RFID readers mounted to a ceiling of said smart box (See at least paragraph [0007], [0038], [0042] disclosing one or more RFID transceivers may be installed anywhere (e.g., ceiling), [0053]-[0054], Fig. 3A).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danilewitz (US 2015/0278755) in view of Himberger et al. (US 2007/0164863).
Regarding Claim 11, Danilewitz discloses all of the limitations of claim 1. However, Danilewitz does not expressly provide for wherein said RFID tags are mounted to a ceiling of said smart box.
Himberger discloses wherein said RFID tags are mounted to a ceiling of said smart box (Himberger: see at least paragraph [0013] and Fig. 1 disclosing RFID tag attached to underside of ceiling of container as opposed to directly on product/product packaging for use in tracking inventory).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Danilewitz with the ceiling mounted RFID tag, as taught by Himberger, since such a modification would have merely substituted one known element (e.g., rfid on product) for another (e.g., rfid on ceiling), and would have yielded predictable results including ability to customize how to most easily track product inventory using specific tag technology. See Himberger: paragraph [0002]-[0006], [0007], [0012]-[0013].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danilewitz (US 2015/0278755) in view of Annaiyappa et al. (US 2008/0173480).
Regarding Claim 17, Danilewitz discloses a computer readable storage medium having data stored therein representing software executable by a computer, the storage medium comprising instructions for: (See at least paragraph [0071])
scanning all radio frequency identification (RFID) tags within a box during a first scan using one or more RFID readers; (See at least Fig. 5, paragraph [0020], [0025], [0039], [0064] disclosing scanning rfid tags using an rfid tag reader in a cabinet)
recording a first record of all said RFID tags sensed during said first scan, in a smart box memory of a smart box controller of said smart box; (See at least paragraph [0023] disclosing memory, [0025], [0039], [0050], [0064] disclosing recording scanned product inventory data from sensed rfid tags on products)
scanning all said RFID tags within said smart box during a second scan using said one more RFID readers, said second scan after said first scan; (See at least paragraph [0025] disclosing periodic scans, [0027], [0039], [0055], [0065], [0067] disclosing subsequent scans at periodic intervals to check for missing/removed/added products)
recording a second record in said smart box memory of all said RFID tags sensed during said second scan; (Se at least paragraph [0023] disclosing memory, [0025], [0039], [0045], [0050], [0064], [0065], [0067] disclosing recording scanned product inventory at each scan)
determining a removed purchasable product by determining a missing RFID tag, said missing RFID tag being said RFID tag recorded in said first record but not in said second record, said removed purchasable products being said purchasable product being said purchasable product associated with said missing RFID tag; and (See at least paragraph [0025] & [0027] disclosing determine product has been removed or is missing based on rfid tag and waiting period of time, [0039], [0041]-[0042] disclosing invoice, [0045], [0052]-[0053] disclosing waiting period of time after detecting removal, [0054] sending invoice after wait period, [0055], [0057], [0059] disclosing autobill for product, [0065]-[0066])
directing said removed purchasable product to be billed to a user account associated with a buyer if said missing RFID tag is not sensed by any of said one or more RFID readers in any subsequent scans for a predetermined period of time after said second scan. (See at least paragraph [0025] & [0027] disclosing determine product has been removed or is missing based on rfid tag and waiting period of time, [0039], [0041]-[0042] disclosing invoice, [0045], [0052]-[0053] disclosing waiting period of time after detecting removal, [0054] sending invoice after wait period, [0055], [0057], [0059] disclosing autobill for product, [0065]-[0066])

However, Danilewitz does not expressly provide for software including instructions to provide a maintenance, repair, and operating supplies (MRO) solution for drilling rig sites. 
software including instructions to provide a maintenance, repair, and operating supplies (MRO) solution for drilling rig sites (See at least Fig. 1, 3,  paragraph [0017] disclosing oil and gas drilling rig).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of tracking inventory management of Danilewitz with the drilling rig sites management, as taught by Annaiyappa, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to automate traditional drilling/rig systems on site. See Annaiyappa: paragraph [0002]-[0003], [0008].



Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Ji et al. (US 2020/0388099)
Hines et al. (US 2020/0364660)
Milum (US 2020/0057979)
Brooks et al. (US 2019/0130346)
Tartal et al. (US 2018/0046978)
Chirnomas (US 2017/0301004)
Akselrod et al. (US 2017/0091711)
Tkachenko et al. (US 2017/0004472)
Gray et al. (US 2015/0142621)
Parpia et al. (US 2014/0344118)
Shoenfeld (US 2008/0122615)
Schrodt et al. (US 2005/0149414)

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684